Citation Nr: 0534810	
Decision Date: 12/27/05    Archive Date: 01/10/06

DOCKET NO.  04-16 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for hepatitis C.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from October 1973 to April 
1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 decision of the Muskogee, 
Oklahoma, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In April 2005, the veteran testified at a 
hearing before the undersigned at the RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran initially claimed that his hepatitis C was caused 
by his exposure to blood products while receiving 
inoculations while stationed in Germany in 1974. During his 
December 2003 personal hearing at the RO, he said he received 
inoculations from air jet injectors that he intimated caused 
his disorder.  During the pendency of the appeal, the veteran 
also claimed that his hepatitis C was caused by receiving an 
experimental hepatitis vaccination while stationed at Fort 
Leonard Wood in the early 1970's.  It is also requested that 
the veteran be afforded the benefit of the doubt. 

In this regard, the veteran's service personnel records show 
he was stationed at Fort Leonard Wood in October 1973.  
Moreover, an Internet article filed by the claimant reported 
that trainees in basic combat training at Fort Leonard Wood 
in 1970 were used to test an experimental hepatitis 
vaccination.  Therefore, even though his in-service record of 
immunization was negative for a hepatitis vaccination, a 
remand is required to request any records from Fort Leonard 
Wood, the National Personnel Records Center (NPRC), and the 
Army, that could show that the veteran received an 
experimental hepatitis vaccination while stationed at Fort 
Leonard Wood in the early 1970's.  See 38 U.S.C.A. § 5103A(b) 
(West 2002).  

A remand is also required because, while the veteran reported 
that he was diagnosed and started treatment for hepatitis C 
at the Oklahoma VA Medical Center in 1976 and filed with the 
RO a December 2002 disability award from the Social Security 
Administration (SSA) based, in part, on hepatitis C, a 
request for all of these records has yet to be undertaken by 
VA.  The U.S. Court of Appeals for Veterans Claims (Court) 
has held that, where VA has notice that the veteran is 
receiving disability benefits from SSA, and that records from 
that agency may be relevant, VA has a duty to acquire a copy 
of the decision granting Social Security disability benefits, 
and the supporting medical documents on which the decision 
was based. See Baker v. West, 11 Vet. App. 163 (1998) and 
Hayes v. Brown, 9 Vet. App. 67 (1996).  Further, in Tetro v. 
Gober, 14 Vet. App. 110 (2000), the Court held that VA has 
the duty to request information and pertinent records from 
other Federal agencies, when on notice that such information 
exists.  This would include a decision from the SSA.  See 
Tetro v. Gober, supra.  Accordingly, the veteran's SSA 
records should be obtained in connection with his service 
connection claim.

Similarly, the veteran testified that when he gave blood at a 
San Diego, California blood bank in 1976 he was told he 
tested positive for hepatitis.  He also testified that he 
received treatment for his hepatitis C for the last two years 
from a Dr. D. Jackson.  The record does not include records 
from either of these locations.  Therefore, a remand is also 
required to request these records.  Id. 

Likewise, the Board finds that a remand is required because, 
while the veteran was provided a VA examination in June 2003, 
that examiner did not provide an opinion as to the etiology 
of his hepatitis C.  See 38 U.S.C.A. § 5103A(d) (West 2002).

Lastly, the Board finds that on remand the veteran should be 
notified that the current record is devoid of any medical 
evidence showing complaints, diagnoses, or treatment for 
hepatitis C for the first 20 years following his April 1975 
separation from military service.  Therefore, since such 
evidence is critical to establishing his claim, he is invited 
to obtain and associate with the record any relevant 
evidence.  38 U.S.C.A. § 5103A(b); 38 C.F.R. § 3.303 (2005).

In readjudicating the claim, the RO should be mindful of the 
laws and regulations governing wilful misconduct.  See 
38 U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.3.1, 3.301(a), 
(d) (2005); VAOPGCPREC 7-99 (1999), 64 Fed. Reg. 52,375 (June 
9, 1999); VAOPGCPREC 2-98 (1998), 63 Fed. Reg. 31,263 
(February 10, 1998.

Therefore, the appeal is REMANDED for the following:

1.  The RO should contact Fort Leonard 
Wood, the NPRC, the Army, and any other 
appropriate Federal agency, and request 
all records they may have showing that 
the veteran participated in tests of an 
experimental hepatitis vaccination while 
at Fort Leonard Wood in October 1973.  If 
any of the pertinent records are not 
available, or if the search for the 
records yields negative results, that 
fact should clearly be documented in the 
claim's file, and the veteran notified in 
writing.  Because these are Federal 
records, if they cannot be secured, a 
written unavailability memorandum must be 
prepared and added to the claim's folder. 

2. The RO should obtain from the Social 
Security Administration a copy of the 
administration decision and all medical 
records pertinent to the appellant's 
claim for disability benefits that was 
granted in December 2002, as well as a 
copy of any subsequent disability 
determinations and the medical records 
relied upon in reaching those decisions.

3.  The RO should obtain from the 
Oklahoma VA Medical Center all of the 
veteran's records since January 1976, 
that are not already associated with the 
claim's file.  If any of the pertinent 
records are not available, or if the 
search for the records yields negative 
results, that fact should clearly be 
documented in the claim's file, and the 
veteran notified in writing.  Because 
these are Federal records, if they cannot 
be secured, a written unavailability 
memorandum must be prepared and added to 
the claim's folder.

4.  The RO, after obtaining 
authorizations from the veteran, should 
attempt to obtain and associate with the 
file his records from Dr. Dorothea 
Jackson, Heritage Park Medical Center, 
6908 East Reno, Midwest City, Oklahoma, 
as well as from the San Diego, California 
blood bank he mentioned at his 2005 
hearing.  If any of the pertinent records 
are not available, or if the search for 
the records yields negative results, that 
fact should clearly be documented in the 
claim's file, and the veteran notified in 
writing.  

5.  The RO should contact the veteran and 
notify him that the current record is 
devoid of medical evidence showing 
complaints, diagnoses, or treatment for 
hepatitis C for the first 20 years 
following his April 1975 separation from 
military service.  He is invited to 
identify the location of any other 
relevant medical records during this time 
period so that VA may obtain them on his 
behalf.  In particular the veteran is 
invited to submit competent medical 
opinion evidence showing that it is at 
least as likely as not that his current 
hepatitis C is due to military service.

6.  If additional evidence or information 
received or not received triggers a need 
for further development, assistance or 
notice under the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), such 
as providing the veteran with updated 
notice of what evidence has been received 
and not received by VA as well as who has 
the duty to request evidence, then such 
development should be undertaken by the 
RO.  38 U.S.C.A. §§ 5100, 5103 (West 
2002); 38 C.F.R. § 3.159 (2005).

7.  Then, after the above development is 
completed to the extent possible, the 
veteran's claims folder should be 
provided to the examiner who conducted 
the June 2003 VA examination, if 
available. (If, and only if, that 
examiner is unavailable, should the 
veteran be scheduled for a new VA 
examination to determine the etiology of 
any hepatitis C found to be present.  A 
complete history of the claimed disorder 
should be obtained from the veteran.  All 
indicated tests and studies should be 
conducted and all clinical findings 
reported in detail.)  Based on a review 
of the claims folder, the examiner is 
requested to address the following:

a)  Does the veteran have hepatitis 
C?  If hepatitis C is diagnosed, the 
examiner is requested to render an 
opinion as to whether it is at least 
as likely as not (i.e., at least a 
50-50- probability) that any 
currently diagnosed hepatitis C was 
caused by military service, 
including alleged exposure to air 
jet injectors or experimental 
hepatitis vaccinations, or whether 
such an etiology or relationship is 
unlikely (i.e., less than a 50-50 
probability).

b)  Since the test to identify 
hepatitis C did not exist in the 
1970's and early 1980's, if any of 
the records obtained pursuant to the 
above development show the veteran 
testing positive for a different 
type of hepatitis, such as serum 
hepatitis and/or non A and non B 
hepatitis, the examiner should 
provide an opinion as to whether it 
is at least as likely as not (i.e., 
is there a 50/50 chance) the other 
form of hepatitis is related to 
service and became hepatitis C, or 
whether such an etiology or 
relationship is unlikely (i.e., less 
than a 50-50 probability)? 
			
Note: The term "at least as 
likely as not" does not mean 
merely within the realm of 
medical possibility, but rather 
that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided 
that it is as medically sound 
to find in favor of causation 
as it is to find against it.

c)  A rationale should be provided 
for all opinions expressed.  The 
claims file should be provided to 
the examiner prior to examination 
and the examiner is requested to 
indicate in the examination report 
whether the veteran's medical 
records were reviewed.

8.  Thereafter, the RO readjudicate the 
issue on appeal.  If the benefit sought 
on appeal remains denied, the appellant 
and his representative must be provided a 
supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including all 
evidence received since the February 2004 
statement of the case and, if warranted, 
the laws and regulations governing wilful 
misconduct found at 38 U.S.C.A. § 105 
(West 2002); 38 C.F.R. §§ 3.3.1, 
3.301(a), (d) (2005); VAOPGCPREC 7-99 
(1999); VAOPGCPREC 2-98 (1998).  A 
reasonable period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims 
(Court) for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
D.J. DRUCKER
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).
 
 
 
 


